 

Exhibit 10.4

 

SCHLUMBERGER 2001 STOCK OPTION PLAN

(Amended and Restated as of July 19, 2017)

1.

Purpose of the Plan

This Schlumberger 2001 Stock Option Plan (the “Plan”) was adopted by
Schlumberger Limited (the “Company”) and is intended as an incentive to key
employees of the Company and its subsidiaries (as defined in Section 3(a)
below). Its purposes are to retain employees with a high degree of training,
experience and ability, to attract new employees whose services are considered
unusually valuable, to encourage the sense of proprietorship of such persons and
to stimulate the active interest of such persons in the development and
financial success of the Company.

2.

Administration of the Plan

(a)The Board of Directors of the Company (the “Board”) shall appoint and
maintain a Compensation Committee (the “Committee”) consisting of at least three
(3) members of the Board, none of whom is an officer or employee of the Company,
who shall serve at the pleasure of the Board. The Committee may from time to
time grant incentive stock options and non- qualified stock options
(collectively, “Stock Options”) under the Plan to the persons described in
Section 3 hereof. No member of the Committee will be eligible to receive Stock
Options under the Plan during his or her tenure on the Committee. Members of the
Committee will be subject to any additional restrictions necessary to satisfy
the definition of “Non-Employee Director” as set forth in Rule 16b-3 under the
United States Securities Exchange Act of 1934, as amended from time to time (the
“Exchange Act”).

(b)The Committee shall have full power and authority to interpret the provisions
of the Plan and supervise its administration. All decisions and selections made
by the Committee pursuant to the provisions of the Plan shall be made by a
majority of its members. Any decision reduced to writing and signed by a
majority of the members shall be fully effective as if adopted by a majority at
a meeting duly held. Subject to the provisions of the Plan, the Committee shall
have full and final authority to determine the persons to whom Stock Options
hereunder shall be granted, the number of shares of common stock, par value
$0.01 per share, of the Company (the “Shares”) to be covered by each Stock
Option (except that no optionee may be granted options for more than 500,000
Shares during the life of the Plan), and whether such Stock Option is designated
an “incentive stock option” or a “non-qualified stock option.”

(c)No member of the Committee shall be liable for anything done or omitted to be
done by him or by her or any other member of the Committee in connection with
the Plan, except for his or her own willful misconduct or as expressly provided
by statute.

(d)If the exercise period of an outstanding Stock Option is continued following
a holder’s termination of employment as provided in Section 5 hereof, and the
holder engages in “detrimental activity” as defined in Section 5(c)(iv)(E), the
Committee shall have the authority in its discretion to cause such option to be
forfeited and certain option exercises thereunder to be rescinded as provided
for in Section 5.

 

--------------------------------------------------------------------------------

 

3.

Grants of Stock Options

(a)The persons eligible for participation in the Plan as recipients of Stock
Options shall include only employees of the Company or its “subsidiary
corporations,” as defined in Section 424(f) of the Internal Revenue Code of
1986, as amended from time to time (the “Code”), and hereinafter referred to as
“subsidiaries,” who are executive, administrative, professional or technical
personnel who have responsibilities affecting the management, direction,
development and financial success of the Company or its subsidiaries. No
Director of the Company who is not also an employee is eligible to participate
in the Plan, nor is any employee who owns directly or indirectly stock
possessing more than five percent (5%) of the total combined voting power or
value of all classes of stock of the Company or any subsidiary. An employee may
receive more than one grant of Stock Options at the Committee’s discretion,
including simultaneous grants of different forms of Stock Options.

(b)The Committee in granting Stock Options hereunder shall have discretion to
determine the terms and conditions upon which such Stock Options may be
exercisable. Each grant of a Stock Option shall be confirmed by an Agreement
consistent with this Plan which shall be executed by the Company and accepted by
the person to whom such Stock Option is granted through an on-line acceptance
process designated by the Company. Except in the case of death or disability (as
described in Section 5(c)(iv)(B) or 5(c)(v)(B) hereof), no Stock Option shall
vest or become exercisable with respect to any portion of the Shares thereunder
unless and until the recipient remains in the employment of the Company or a
subsidiary for a period of at least one (1) year from the date of grant of the
option (which provision shall not be construed to impair in any way the right of
the Company or subsidiary to terminate such employment). For the avoidance of
doubt, in no event shall the provisions of the preceding sentence apply to any
Stock Option held by an optionee whose employment terminated due to death or
disability prior to January 17, 2008.

(c)For purposes of this Plan, employment with the Company shall include
employment with any subsidiary of the Company, and Stock Options granted under
this Plan shall not be affected by an employee’s transfer of employment from the
Company to a subsidiary, from a subsidiary to the Company or between
subsidiaries of the Company.

(d)The purchase price of the Shares as to which a Stock Option is exercised
shall be paid in full at the time of the exercise subject to such rules,
procedures and restrictions as the Committee may prescribe from time to time:
(i) in cash or by certified check; (ii) by the delivery of Shares; (iii) by
authorizing the Company to withhold a number of Shares otherwise deliverable on
the exercise of the Stock Options, in either case, with a fair market value (as
determined according to Section 5(b) hereof) at the time of exercise equal to
the total option price; or (iv) by a combination of the methods described in
(i), (ii) and (iii).

4.

Shares Subject to the Plan

Subject to adjustment as provided in Section 8 hereof, there shall be subject to
the Plan 9,000,000 Shares. The Shares subject to the Plan shall consist of
authorized and unissued Shares or previously-issued Shares reacquired and held
by the Company or any subsidiary. Should any Stock Option expire or be
terminated prior to its exercise in full and or to the termination of the Plan,
the Shares theretofore subject to such Stock Option shall be available for
further grants under the Plan. Until termination of the Plan, the Company shall
at all times make available a sufficient number of

2

--------------------------------------------------------------------------------

 

Shares to meet the requirements of the Plan. After termination of the Plan, the
number of Shares reserved for purposes of the Plan from time to time shall be
only such number of Shares as are issuable under then outstanding Stock Options.

5.

Terms of Stock Options

(a)Stock Options granted under this Plan that are designated as “incentive stock
options” may be granted with respect to any number of Shares, subject to the
limitation that the aggregate fair market value of such Shares (determined in
accordance with Section 5(b) below at the time the option is granted) with
respect to which such options are exercisable for the first time by an employee
during any one calendar year (under all such plans of the Company and any
subsidiary of the Company) shall not exceed $100,000. To the extent that the
aggregate fair market value of Shares with respect to which incentive stock
options (determined without regard to this subsection) are exercisable for the
first time by any employee during any calendar year (under all plans of the
employer corporation and its parent and subsidiaries) exceeds $100,000, such
options shall be treated as options which are not incentive stock options. No
Stock Options shall be granted pursuant to the Plan after January 17, 2011.

(b)The purchase price of each Share subject to a Stock Option shall be
determined by the Committee prior to granting a Stock Option. The Committee
shall set the purchase price for each Share at either the fair market value (the
“Fair Market Value”) of each Share on the date the Stock Option is granted, or
at such other price as the Committee in its sole discretion shall determine, but
not less than one hundred percent (100%) of such Fair Market Value. After it is
granted, no Stock Option may be amended to decrease the purchase price and no
Stock Option may be granted in substitution for an outstanding Stock Option with
a purchase price lower than the purchase price of an outstanding Stock Option.
The Fair Market Value of a Share on a particular date shall be deemed to be the
mean between the highest and lowest composite sales price per Share in the New
York Stock Exchange (“NYSE”) Composite Transactions Quotations, as reported for
that date, or, if there is no such reported prices for that date, the reported
mean price on the last preceding date on which a composite sale or sales were
effected on one or more of the exchanges on which the Shares were traded shall
be the Fair Market Value.

(c)(i)Subject to the requirements of Section 3(b), each Stock Option granted
hereunder shall be exercisable in one or more installments (annual or other) on
such date or dates as the Committee may in its sole discretion determine and
communicate to the optionee in communicating the grant of the option, provided
that no Stock Option may be exercised after the expiration of ten (10) years
from the date such option is granted (the maximum term established by the
Committee with respect to a particular Stock Option is hereinafter referred to
as the “Option Period”). For the avoidance of doubt, in no event shall the
provisions of this Section 5(c)(i) apply to any Stock Option held by an optionee
whose employment terminated due to death or disability prior to January 17,
2008.

(ii)Except as provided in paragraph (e) below, the right to purchase Shares
shall be cumulative so that when the right to purchase any Shares has accrued
such Shares or any part thereof may be purchased at any time thereafter until
the expiration or termination of the Stock Option.

3

--------------------------------------------------------------------------------

 

(iii)At any time after the granting of any such Stock Option, the Committee may
accelerate the installment exercise dates (subject, however, to any applicable
limitations concerning options designated “incentive stock options”).

(iv)Termination of Employment and Subsequent Events.

(A)If the optionee’s employment with the Company or any subsidiary is terminated
with the consent of the Company and provided such employment is not terminated
for cause (of which the Committee shall be the sole judge), the Committee may
permit such Stock Option to be exercised by such optionee at any time during the
period of three (3) months after such termination or the remainder of the Option
Period whichever is less, provided that such option may be exercised only to the
extent it was exercisable on the date of such termination.

(B)In the event an optionee dies while in the employ of the Company or any
subsidiary, any outstanding Stock Option shall automatically become fully vested
and exercisable by the person or persons entitled thereto under the optionee’s
will or the laws of descent and distribution during the “Post-Death Exercise
Period.” The Post-Death Exercise Period shall commence on the date of the
optionee’s death and shall end sixty (60) months thereafter or the remainder of
the Option Period, whichever is less.

(C)In the event an optionee dies after termination of employment but prior to
the exercise in full of any Stock Option which was exercisable on the date of
such termination, such option may be exercised before expiration of its term by
the person or persons entitled thereto under the optionee’s will or the laws of
descent and distribution during the Post-Death Exercise Period to the extent
exercisable by the optionee at the date of death. For purposes of this Section
5(c)(iv)(C), the Post-Death Exercise Period shall commence on the date of the
optionee’s termination of employment and shall end sixty (60) months thereafter
or the remainder of the Option Period, whichever is less.

(D)If the optionee’s employment with the Company or any subsidiary is terminated
without the consent of the Company for any reason other than the death of the
optionee, or if the optionee’s employment with the Company or any subsidiary is
terminated for cause, his or her rights under any then outstanding Stock Option
shall terminate immediately. The Committee shall be the sole judge of whether
the optionee’s employment is terminated without the consent of the Company or
for cause.

(E)Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as defined below in this subclause) within one year after termination
of employment for any reason other than retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all Shares subject to the option pursuant to the exercise of such
option. If an allegation of detrimental activity by an optionee is made to the
Committee, the Committee, in its discretion, may suspend the exercisability of
the optionee’s options for up to two months to permit the investigation of such
allegation. In addition, if the optionee engages in detrimental activity within
one year following termination of employment for any reason other than
retirement or disability, the Committee, in its discretion, may rescind any
option exercise made within the period commencing six months preceding the date
of the optionee’s termination of employment and ending three months following
such termination.

4

--------------------------------------------------------------------------------

 

For purposes of the Plan, “detrimental activity” means activity that is
determined by the Committee in its sole and absolute discretion to be
detrimental to the interests of the Company or any of its subsidiaries,
including but not limited to situations where such optionee: (1) divulges trade
secrets of the Company, proprietary data or other confidential information
relating to the Company or to the business of the Company and any subsidiaries,
(2) enters into employment with a competitor under circumstances suggesting that
such optionee will be using unique or special knowledge gained as a Company
employee to compete with the Company, (3) uses information obtained during the
course of his or her prior employment for his or her own purposes, such as for
the solicitation of business,(4) is determined to have engaged (whether or not
prior to termination) in either gross misconduct or criminal activity harmful to
the Company, or (5) takes any action that harms the business interests,
reputation, or goodwill of the Company or its subsidiaries.

For the avoidance of doubt, in no event shall the provisions of this Section
5(c)(iv) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

 

(v)

Retirement, Disability and Subsequent Events.

(A)If the optionee’s employment with the Company or any subsidiary is terminated
due to retirement, such Stock Option shall be exercisable by such optionee at
any time during the period of sixty (60) months after such termination or the
remainder of the Option Period, whichever is less (the “Retirement Exercise
Period”), provided that such option may be exercised after such termination and
before expiration only to the extent that it is exercisable on the date of such
termination. For purposes of this Section 5(c)(v), “retirement” shall mean
termination of the optionee’s employment with the Company and all affiliates at
or after (i) age 55 or (ii) age 50 and completion of at least 10 years of
service with the Company and all affiliates.

(B)If the optionee’s employment with the Company is terminated due to
disability, such Stock Option shall automatically become fully vested and
exercisable. Such optionee may exercise the outstanding Stock Option at any time
during (1) in the case of Stock Options intended to be incentive stock options
within the meaning of Section 422 of the Code and granted prior to January 17,
2008, the period of three (3) months after such termination or the remainder of
the Option Period, whichever is less, or (2) in the case of all other Stock
Options, the period of sixty (60) months after such termination or the remainder
of the Option Period, whichever is less (the “Disability Exercise Period”). For
purposes of the Plan, “disability” means such disability (whether through
physical or mental impairment) which totally and permanently incapacitates the
optionee from any gainful employment in any field which the optionee is suited
by education, training, or experience, as determined by the Committee in its
sole and absolute discretion.

(C)In the event an optionee dies during the Retirement Exercise Period or the
Disability Exercise Period, such Stock Option may be exercised by the person or
persons entitled thereto under the optionee’s will or the laws of descent and
distribution to the extent exercisable by the optionee at the date of death and
to the extent the term of the Option Period has not expired within such
Retirement Exercise Period or Disability Exercise Period.

5

--------------------------------------------------------------------------------

 

(D)Notwithstanding the foregoing, if the optionee engages in “detrimental
activity” (as defined in Section 5(c)(iv)(E)) within five years after
termination of employment by reason of retirement or disability, the Committee,
in its discretion, may cause the optionee’s right to exercise such option to be
forfeited. Such forfeiture may occur at any time after the Committee determines
that the optionee has engaged in detrimental activity and prior to the actual
delivery of all Shares subject to the option pursuant to the exercise of such
option. If an allegation of detrimental activity by an optionee is made to the
Committee, the Committee, in its discretion, may suspend the exercisability of
the optionee’s options for up to two months to permit the investigation of such
allegation. In addition, if the optionee engages in detrimental activity within
five years following termination of employment by reason of retirement or
disability, the Committee, in its discretion, may rescind any option exercise
made within the period commencing six months preceding the date of the
optionee’s termination of employment by retirement or disability and ending one
year following such termination.

For the avoidance of doubt, in no event shall the provisions of this Section
5(c)(v) apply to any Stock Option held by an optionee whose employment
terminated due to death or disability prior to January 17, 2008.

(vi)Notwithstanding the other provisions of this paragraph (c), in no event may
a Stock Option be exercised after the expiration of ten (10) years from the date
such Stock Option is granted.

(d)At the time of the grant of a Stock Option, the Committee may determine that
the Shares covered by such option shall be restricted as to transferability. If
so restricted, such Shares shall not be sold, transferred or disposed of in any
manner, and such Shares shall not be pledged or otherwise hypothecated until the
restriction expires by its terms. The circumstances under which any such
restriction shall expire shall be determined by the Committee and shall be set
forth in the Stock Option Agreement covering the grant of the option to purchase
such Shares.

(e)The Committee shall designate whether a Stock Option is to be an “incentive
stock option” for purposes of Section 422 of the Code.

6.

Assignability of Stock Options

Stock Options granted under the Plan shall not be assignable or otherwise
transferable by the recipient except by will or the laws of descent and
distribution. Otherwise, Stock Options granted under this Plan shall be
exercisable during the lifetime of the recipient (except as otherwise provided
in the Plan or the applicable Agreement for Stock Options other than “incentive
stock options”) only by the recipient for his or her individual account, and no
purported assignment or transfer of such Stock Options thereunder, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
purported assignee or transferee any interest or right therein whatsoever but
immediately upon any such purported assignment or transfer, or any attempt to
make the same, such Stock Options thereunder shall terminate and become of no
further effect.

6

--------------------------------------------------------------------------------

 

7.

Taxes

Withholding of any taxes may be satisfied by (i) transfer to the Company of
Shares theretofore and by the optionee or (ii) withholding from the Share
otherwise deliverable under the Stock Options, in either case, with respect to
which withholding is required, up to the maximum tax rate applicable to the
optionee, as determined by the Committee. If Shares are used to satisfy tax
withholding, such Shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made. An optionee’s election pursuant to the
preceding sentence must be made on or before the date of exercise and must be
irrevocable. The Committee may make such other provisions and rules as it may
deem appropriate for the withholding of taxes in connection with any Stock
Options granted under the Plan.

8.

Reorganizations and Recapitalizations of the Company

(a)The existence of this Plan and Stock Options granted hereunder shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b)Except as hereinafter provided, the issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services, either upon direct sale or upon
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Shares subject to Stock Options granted
hereunder.

(c)If, and whenever, prior to the delivery by the Company or a subsidiary of all
of the Shares which are subject to the Stock Options or rights granted
hereunder, the Company shall effect a subdivision or consolidation of shares or
other capital readjustments, the payment of a stock dividend or other increase
or reduction of the number of Shares outstanding without receiving compensation
therefor in money, services or property, the number of Shares subject to the
Plan shall be proportionately adjusted and the number of Shares with respect to
which Stock Options granted hereunder may thereafter be exercised shall:

(i)in the event of an increase in the number of outstanding Shares, be
proportionately increased, and the cash consideration (if any) payable per Share
shall be proportionately reduced; and

(ii)in the event of a reduction in the number of outstanding Shares, be
proportionately reduced, and the cash consideration (if any) payable per Share
shall be proportionately increased.

(d)If the Company merges with one or more corporations, or consolidates with one
or more corporations and the Company shall be the surviving corporation,
thereafter, upon any exercise of Stock Options granted hereunder, the recipient
shall, at no additional cost (other than the option price, if any) be entitled
to receive (subject to any required action by stockholders) in

7

--------------------------------------------------------------------------------

 

lieu of the number of Shares as to which such Stock Options shall then be
exercisable the number and class of shares of stock or other securities to which
the recipient would have been entitled pursuant to the terms of the agreement of
merger or consolidation, if immediately prior to such merger or consolidation
the recipient had been the holder of record of the number of Shares equal to the
number of Shares as to which such Stock Options shall be exercisable. Upon any
reorganization, merger or consolidation where the Company is not the surviving
corporation or upon liquidation or dissolution of the Company, all outstanding
Stock Options shall, unless provisions are made in connection with such
reorganization, merger or consolidation for the assumption of such Stock
Options, be canceled by the Company as of the effective date of any such
reorganization, merger or consolidation, or of any dissolution or liquidation of
the Company, by giving notice to each holder thereof or his or her personal
representative of its intention to do so and by permitting the exercise during
the thirty-day period next preceding such effective date of all Stock Options
which are outstanding as of such date, whether or not otherwise exercisable.

9.

Registration under Securities Act of 1933 and Exchange Listing

It is intended that the Stock Options and Shares covered by the Plan will be
registered under the Securities Act of 1933, as amended. At the time any Shares
are issued or transferred to satisfy the exercise of a Stock Option granted
under the Plan, such Shares will have been listed (or listed subject to notice
of issuance) on the NYSE.

10.

Reports and Returns

The Company shall cause to be filed any reports, returns or other information
regarding the Stock Options granted hereunder or any Shares issued pursuant to
the exercise thereof or a payment made hereunder, as may be required by Section
13 or 15(d) of the Exchange Act or any other applicable statute, rule or
regulation.

11.

Plan Term

The Plan became effective February 16, 2001 upon approval by the holders of a
majority of the votes cast at the Company’s 2001 annual general meeting of
stockholders. The Plan was amended from time to time and was thereafter amended
and restated effective as of July 19, 2017. No Stock Options shall be granted
pursuant to the Plan after February 16, 2011.

12.

Amendment or Termination

The Board may amend, alter or discontinue the Plan at any time insofar as
permitted by law, but no amendment or alteration shall be made without the
approval of the stockholders of the Company:

(a)if, except as contemplated by Section 8 hereof, the amendment would permit
the decrease of the purchase price of a Stock Option after the grant of the
Stock Option or grant to the holder of an outstanding Stock Option, a new Stock
Option with a lower purchase price in exchange for the outstanding Stock Option;
or

8

--------------------------------------------------------------------------------

 

(b)if and to the extent such amendment requires stockholder approval under
Section 422 of the Code (or any successor provision).

No amendment of the Plan shall alter or impair any of the rights or obligations
of any person, without his or her consent, under any Stock Option or right
theretofore granted under the Plan.

13.

Government Regulations

Notwithstanding any of the provisions hereof or of any Stock Option granted
hereunder, the obligation of the Company or any subsidiary to sell and deliver
Shares under such Stock Option or to make cash payments in respect thereto shall
be subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required, and the recipient shall agree that he will not exercise or convert any
Stock Option granted hereunder, and that neither the Company nor any subsidiary
will be obligated to issue any Shares or make any payments under any such option
if the exercise thereof or if the issuance of such Shares or if the payment made
constitutes, or may constitute, a violation by the recipient or the Company or
any subsidiary of any provision of any applicable law, rule or regulation of any
governmental authority or national securities exchanges.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on the date first written above.

 

 

SCHLUMBERGER LIMITED

 

 

By:

/s/ Paal Kibsgaard

 

Paal Kibsgaard

Title:

Chairman & CEO

 

9